UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/15 The following N-Q relates only to the Registrant’s series listed below and does not affect Dreyfus Natural Resources Fund, a series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for Dreyfus Natural Resources Fund, as appropriate. -Dreyfus Strategic Beta Emerging Markets Equity Fund -Dreyfus Strategic Beta Global Equity Fund -Dreyfus Strategic Beta U.S. Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta Emerging Markets Equity Fund July 31, 2015 (Unaudited) Common Stocks93.3% Shares Value ($) Brazil5.7% AMBEV 13,900 79,001 Banco Bradesco 2,320 18,742 Banco do Brasil 2,400 15,456 BB Seguridade Participacoes 2,100 19,780 BM&FBovespa 8,700 26,527 BR Malls Participacoes 300 1,126 BRF 1,500 31,486 CCR 2,600 11,557 Centrais Eletricas Brasileiras 6,600 11,161 CETIP 300 3,107 Cia de Saneamento Basico do Estado de Sao Paulo 1,400 7,143 Cia Siderurgica Nacional 3,400 4,300 Cosan 400 2,430 CPFL Energia 725 4,082 Cyrela Brazil Realty 1,600 4,346 Duratex 1,200 2,439 EDP - Energias do Brasil 2,700 10,291 Estacio Participacoes 200 829 Fibria Celulose 400 5,320 Hypermarcas 200 a 1,183 JBS 4,900 22,053 Kroton Educacional 800 2,243 Localiza Rent a Car 200 1,641 Lojas Renner 300 9,541 Multiplan Empreendimentos Imobiliarios 100 1,362 Natura Cosmeticos 400 2,974 OdontoPrev 800 2,598 Porto Seguro 600 6,822 Qualicorp 200 1,189 Raia Drogasil 300 3,812 Souza Cruz 1,000 7,094 Sul America 2,300 11,608 Tim Participacoes 1,800 4,936 Totvs 200 2,048 Tractebel Energia 600 6,352 Transmissora Alianca de Energia Eletrica 1,400 8,566 Ultrapar Participacoes 1,700 34,889 Via Varejo 400 1,011 WEG 800 4,393 Chile1.2% AES Gener 4,237 2,275 Aguas Andinas, Cl. A 10,847 5,730 Banco de Chile 30,896 3,311 Banco de Credito e Inversiones 52 2,282 Banco Santander Chile 202,018 10,188 Cia Cervecerias Unidas 136 1,432 CorpBanca 83,430 841 Empresa Nacional de Electricidad 12,508 17,068 Empresas CMPC 1,134 2,970 Empresas Copec 1,106 11,065 Enersis 79,233 23,856 SACI Falabella 625 4,065 SONDA 361 663 Vina Concha y Toro 377 590 China12.8% Agricultural Bank of China, Cl. H 22,000 9,933 Air China, Cl. H 6,000 6,029 Aluminum Corp. of China, Cl. H 22,000 a 7,691 Anhui Conch Cement, Cl. H 2,000 6,218 ANTA Sports Products 3,000 7,693 AviChina Industry & Technology, Cl. H 4,000 3,354 Bank of China, Cl. H 102,000 55,787 Bank of Communications, Cl. H 7,000 6,158 BBMG, Cl. H 3,000 2,303 Beijing Capital International Airport, Cl. H 2,000 2,061 Byd, Cl. H 500 a 2,212 CGN Power 5,000 2,199 China Cinda Asset Management, Cl. H 12,000 5,356 China Communications Construction, Cl. H 16,000 20,556 China Communications Services, Cl. H 6,000 2,717 China Construction Bank, Cl. H 70,000 57,157 China Everbright Bank, Cl. H 3,000 1,672 China Galaxy Securities, Cl. H 1,500 1,353 China Huishan Dairy Holdings 4,000 1,213 China International Marine Containers Group, Cl. H 2,600 5,514 China Life Insurance, Cl. H 12,000 44,193 China Longyuan Power Group, Cl. H 3,000 3,433 China Medical System Holdings 1,000 1,329 China Mengniu Dairy 2,000 9,042 China Merchants Bank, Cl. H 5,000 12,932 China Minsheng Banking, Cl. H 9,500 10,698 China National Building Material, Cl. H 12,000 9,086 China Oilfield Services, Cl. H 2,000 2,453 China Pacific Insurance Group, Cl. H 3,600 15,092 China Petroleum & Chemical, Cl. H 64,000 48,543 China Railway Construction, Cl. H 17,000 22,061 China Railway Group, Cl. H 21,000 17,933 China Shenhua Energy, Cl. H 8,000 15,232 China Shipping Container Lines, Cl. H 6,000 a 1,881 China Vanke, Cl. H 5,900 14,034 Chongqing Changan Automobile, Cl. B 1,100 2,341 Chongqing Rural Commercial Bank, Cl. H 3,000 2,148 CITIC Securities, Cl. H 500 1,367 CNOOC 6,000 7,438 Country Garden Holdings 14,000 5,490 CRRC, Cl. H 6,000 7,569 CSPC Pharmaceutical Group 2,000 1,832 Datang International Power Generation, Cl. H 12,000 5,186 ENN Energy Holdings 2,000 13,286 Evergrande Real Estate Group 35,000 23,161 Fosun International 2,500 5,257 Geely Automobile Holdings 5,000 2,103 GOME Electrical Appliances Holdings 37,000 6,443 Great Wall Motor, Cl. H 1,500 4,963 Guangzhou R&F Properties, Cl. H 4,400 a 4,399 Haitian International Holdings 1,000 2,072 Haitong Securities, Cl. H 800 1,447 Hengan International Group 1,000 11,177 Huadian Power International, Cl. H 10,000 10,113 Huaneng Power International, Cl. H 20,000 24,457 Industrial & Commercial Bank of China, Cl. H 111,000 76,460 Inner Mongolia Yitai Coal, Cl. B 2,700 2,808 Jiangsu Expressway, Cl. H 6,000 7,484 Jiangxi Copper, Cl. H 6,000 8,127 Lenovo Group 22,000 23,866 Longfor Properties 5,000 7,146 New China Life Insurance, Cl. H 1,300 5,584 People's Insurance Company Group of China, Cl. H 20,000 10,371 PICC Property & Casualty, Cl. H 8,000 16,656 Ping An Insurance Group Company of China, Cl. H 7,000 40,272 Shanghai Electric Group, Cl. H 4,000 2,472 Shanghai Pharmaceuticals Holding, Cl. H 1,600 3,789 Shenzhou International Group Holdings 1,000 5,257 Shui On Land 3,000 820 Sihuan Pharmaceutical Holdings Group 1,000 b 569 Sino-Ocean Land Holdings 9,500 6,519 Sinopec Engineering Group, Cl. H 2,000 1,638 Sinopec Shanghai Petrochemical, Cl. H 10,000 a 4,076 Sinopharm Group, Cl. H 3,600 13,838 Sinotrans, Cl. H 7,000 4,307 Tencent Holdings 2,100 39,197 Uni-President China Holdings 1,000 922 Want Want China Holdings 7,000 7,251 Weichai Power, Cl. H 4,000 6,006 Zhejiang Expressway, Cl. H 4,000 4,608 Zhuzhou CSR Times Electric, Cl. H 500 3,396 Zijin Mining Group, Cl. H 24,000 6,439 ZTE, Cl. H 1,600 3,558 Colombia.3% Almacenes Exito 378 2,796 Cementos Argos 559 1,916 Cemex Latam Holdings 247 a 1,084 Ecopetrol 21,933 12,261 Grupo Argos 404 2,441 Interconexion Electrica 716 1,760 ISAGEN 471 479 Czech Republic.5% Ceska telekomunikacni infrastruktura 284 a 1,991 CEZ 1,022 24,734 Komercni banka 25 5,589 Egypt.2% Commercial International Bank 1,211 8,661 Global Telecom Holding 9,474 a 3,110 Talaat Moustafa Group 977 1,023 Telecom Egypt 1,136 1,150 Greece.5% Alpha Bank 1,148 a 334 FF Group 54 a 1,181 Hellenic Telecommunications Organization 1,412 10,467 JUMBO 265 1,778 OPAP 1,816 12,821 Piraeus Bank 256 a 93 Public Power 1,900 8,090 Titan Cement 66 1,277 Hong Kong4.4% Beijing Enterprises Holdings 500 3,680 Beijing Enterprises Water Group 2,000 a 1,494 Belle International Holdings 16,000 16,635 China Agri-Industries Holdings 5,000 a 2,180 China Everbright International 1,000 1,540 China Gas Holdings 2,000 3,509 China Mobile 11,500 150,568 China Overseas Land & Investment 6,000 18,923 China Resources Cement Holdings 6,000 3,127 China Resources Land 4,000 11,222 China South City Holdings 4,000 1,182 China State Construction International Holdings 2,000 3,111 China Taiping Insurance Holdings 2,600 a 7,764 China Unicom Hong Kong 14,000 19,757 CITIC 3,000 5,371 Far East Horizon 1,000 933 Franshion Properties China 12,000 3,885 GCL-Poly Energy Holdings 38,000 a 7,696 Guangdong Investment 4,000 5,428 Haier Electronics Group 3,000 7,051 Kingboard Chemical Holdings 2,500 4,192 Kunlun Energy 4,000 3,813 Lee & Man Paper Manufacturing 4,000 2,466 New World China Land 2,000 1,233 Nine Dragons Paper Holdings 4,000 2,957 Shanghai Industrial Holdings 1,000 2,941 Shimao Property Holdings 4,000 7,162 Sino Biopharmaceutical 4,000 4,639 Yuexiu Property 6,640 1,310 Hungary.2% MOL Hungarian Oil and Gas 180 9,498 Richter Gedeon 263 4,227 Indonesia1.4% Adaro Energy 74,300 3,241 Bank Central Asia 8,500 8,231 Bank Mandiri 7,700 5,422 Bank Negara Indonesia 16,100 5,665 Bank Rakyat Indonesia 14,700 10,867 Bumi Serpong Damai 6,900 913 Indo Tambangraya Megah 3,900 2,804 Indocement Tunggal Prakarsa 1,700 2,517 Indofood CBP Sukses 800 727 Jasa Marga 2,600 1,100 Kalbe Farma 14,900 1,922 Lippo Karawaci 23,900 2,041 Media Nusantara Citra 4,500 680 Semen Indonesia 6,400 4,778 Surya Citra Media 4,300 938 Tambang Batubara Bukit Asam 3,100 1,375 Telekomunikasi Indonesia 162,300 35,273 Tower Bersama Infrastructure 700 a 433 Unilever Indonesia 1,500 4,435 United Tractors 4,100 6,122 Malaysia1.8% AMMB Holdings 2,600 3,800 Astro Malaysia Holdings 4,800 3,853 Berjaya Sports Toto 4,000 3,483 British American Tobacco Malaysia 400 7,060 Dialog Group 2,800 1,179 DiGi.Com 12,100 17,085 Gamuda 1,300 1,638 Hong Leong Bank 200 710 Hong Leong Financial Group 300 1,244 IHH Healthcare 900 1,414 IOI Properties Group 700 350 Lafarge Malaysia 900 2,224 Malaysia Airports Holdings 700 1,085 Maxis 7,300 12,731 MISC 500 1,020 Petronas Chemicals Group 4,100 6,872 Petronas Dagangan 1,100 6,063 Petronas Gas 1,300 7,505 PPB Group 400 1,615 Public Bank 2,000 9,936 RHB Capital 500 971 Telekom Malaysia 2,900 4,967 Tenaga Nasional 5,900 18,821 YTL 13,900 5,742 YTL Power International 8,800 3,612 Mexico4.6% America Movil, Ser. L 136,300 132,557 Arca Continental 1,100 6,606 Cemex 22,000 a 18,761 Controladora Comercial Mexicana 700 2,056 El Puerto de Liverpool 200 2,345 Fomento Economico Mexicano 1,800 16,333 Genomma Lab Internacional, Cl. B 700 a 652 Gentera 2,800 4,821 Gruma, Cl. B 700 9,158 Grupo Aeroportuario del Pacifico, Cl. B 1,100 a 8,681 Grupo Aeroportuario del Sureste, Cl. B 480 7,176 Grupo Bimbo, Ser. A 3,700 a 9,916 Grupo Carso, Ser. A1 900 4,084 Grupo Comercial Chedraui 1,000 2,774 Grupo Financiero Banorte, Ser. O 1,000 5,283 Grupo Lala 800 1,846 Grupo Televisa 3,000 20,898 Industrias Penoles 385 5,867 Kimberly-Clark de Mexico, Cl. A 4,200 9,752 Mexichem 1,100 3,222 OHL Mexico 2,700 a 4,421 Promotora y Operadora de Infraestructura 100 a 1,147 Wal-Mart de Mexico 16,300 39,515 Philippines.8% Aboitiz Equity Ventures 3,190 4,080 Aboitiz Power 4,000 3,822 Alliance Global Group 1,900 939 Ayala 310 5,287 Ayala Land 4,300 3,516 Bank of the Philippine Islands 280 582 BDO Unibank 750 1,646 DMCI Holdings 5,550 1,444 Energy Development 9,900 1,552 Globe Telecom 120 6,769 International Container Terminal Services 420 1,009 JG Summit Holdings 2,020 3,202 Jollibee Foods 370 1,537 Megaworld 11,000 1,140 Metro Pacific Investments 8,100 859 Metropolitan Bank & Trust 150 290 Philippine Long Distance Telephone 170 10,727 SM Investments 230 4,491 SM Prime Holdings 2,600 1,219 Universal Robina 890 3,723 Poland2.0% Alior Bank 17 a 390 Bank Millennium 550 a 897 Bank Zachodni WBK 25 a 1,995 CCC 22 1,126 Cyfrowy Polsat 68 a 416 Enea 1,037 4,052 Eurocash 453 5,212 Grupa Azoty 66 a 1,485 Grupa Lotos 617 a 5,152 KGHM Polska Miedz 883 22,238 mBank 5 a 501 Orange Polska 3,160 6,811 Polski Koncern Naftowy Orlen 2,280 46,022 Polskie Gornictwo Naftowe i Gazownictwo 7,470 12,456 Powszechny Zaklad Ubezpieczen 207 23,682 Synthos 2,505 3,128 Tauron Polska Energia 3,571 3,588 Qatar.4% Barwa Real Estate 143 1,964 Gulf International Services 129 2,444 Industries Qatar 260 9,661 Masraf Al Rayan 469 5,796 Qatar Electricity & Water 89 5,399 Qatar Islamic Bank 85 2,556 Vodafone Qatar 66 285 Russia9.1% Alrosa 6,500 7,407 Gazprom 100,420 231,147 LUKOIL 2,772 113,556 Magnit, GDR 412 22,351 MegaFon, GDR 525 6,510 MMC Norilsk Nickel 433 66,064 Mobile Telesystems, ADR 3,300 27,060 Moscow Exchange MICEX-RTS 2,150 2,459 NOVATEK, GDR 111 11,072 Rosneft 9,470 36,071 Rostelecom 5,780 7,896 RusHydro 534,000 4,565 Severstal 1,140 12,615 Sistema, GDR 4,784 40,616 Surgutneftegas 12,500 6,904 Tatneft 7,240 34,796 Uralkali 2,920 a 7,635 South Africa7.3% African Rainbow Minerals 303 1,670 Anglo American Platinum 48 a 999 Assore 114 761 Barloworld 1,027 7,307 Bidvest Group 713 17,354 Coronation Fund Managers 329 2,016 Discovery 370 3,973 FirstRand 8,061 34,881 Gold Fields 3,505 9,492 Growthpoint Properties 1,715 3,758 Imperial Holdings 858 11,544 Investec 410 3,719 Kumba Iron Ore 753 6,464 Liberty Holdings 390 4,384 Life Healthcare Group Holdings 1,403 4,149 Massmart Holdings 232 2,467 Mediclinic International 445 3,963 MMI Holdings 4,379 10,194 Mr. Price Group 550 10,965 MTN Group 4,290 71,555 Naspers, Cl. N 46 6,436 Netcare 1,515 4,837 Pick n Pay Stores 1,300 6,076 PPC 2,009 3,575 Rand Merchant Insurance Holdings 1,020 3,576 Redefine Properties 4,706 4,278 Remgro 267 5,530 Resilient Property Income Fund 138 1,095 RMB Holdings 570 3,080 Sanlam 4,980 26,305 Sappi 2,080 a 6,830 Sasol 2,521 87,446 Shoprite Holdings 1,280 17,019 Spar Group 981 15,344 Standard Bank Group 3,556 42,806 Steinhoff International Holdings 2,189 13,250 Telkom 802 3,898 The Foschini Group 453 5,158 Tiger Brands 184 4,144 Truworths International 1,434 9,698 Tsogo Sun Holdings 1,469 2,775 Vodacom Group 1,568 18,166 Woolworths Holdings 746 5,856 South Korea15.5% Amorepacific 23 8,078 AMOREPACIFIC Group 40 6,649 BNK Financial Group 608 7,144 Celltrion 20 a 1,331 Cheil Worldwide 271 a 4,423 CJ 85 22,192 CJ CheilJedang 33 11,591 CJ Korea Express4 9 a 1,319 Coway 120 10,029 Daelim Industrial 97 6,167 Daewoo Engineering & Construction 404 a 2,382 Daewoo International 347 6,138 Daewoo Securities 397 4,919 Daewoo Shipbuilding & Marine Engineering 330 1,957 DGB Financial Group 360 3,446 Dongbu Insurance 104 4,933 Doosan Heavy Industries & Construction 302 5,188 Doosan Infracore 463 a 3,011 GS Engineering & Construction 199 a 4,439 GS Holdings 330 12,803 Halla Visteon Climate Control 60 1,864 Hanssem 7 1,777 Hanwha 694 28,172 Hanwha Chemical 346 6,106 Hanwha Life Insurance 495 3,511 Hite Jinro 62 1,184 Honam Petrochemical 69 15,361 Hotel Shilla 31 3,338 Hyosung 157 19,119 Hyundai Department Store 19 2,395 Hyundai Development Co-Engineering & Construction 144 8,614 Hyundai Engineering & Construction 315 9,260 Hyundai Glovis 40 6,666 Hyundai Heavy Industries 130 a 10,776 Hyundai Marine & Fire Insurance 282 7,640 Hyundai Merchant Marine 218 a 1,166 Hyundai Mipo Dockyard 54 a 2,501 Hyundai Steel 327 16,320 Hyundai Wia 41 3,749 Industrial Bank of Korea 494 5,847 Kangwon Land 308 11,226 KCC 7 2,928 Korea Aerospace Industries 30 2,500 Korea Electric Power 1,000 43,499 Korea Gas 200 7,238 Korea Investment Holdings 58 3,083 Korea Plant Service & Engineering 32 3,213 Korea Zinc 9 3,784 Korean Air Lines 327 a 9,809 KT 109 a 2,850 KT&G 347 32,620 Kumho Petrochemical 68 3,516 LG 218 10,805 LG Chem 177 37,816 LG Display 1,859 35,110 LG Household & Health Care 12 8,789 LG Innotek 54 3,766 LG Uplus 994 9,811 Lotte Shopping 28 6,030 LS 92 3,082 LS Industrial Systems 48 2,141 Mirae Asset Securities 100 3,756 NAVER 15 6,704 NCSoft 11 2,063 Orion 3 2,959 S-1 48 3,458 S-Oil 239 12,806 Samsung Card 77 2,540 Samsung Electro-Mechanics 349 16,195 Samsung Electronics 288 291,655 Samsung Fire & Marine Insurance 63 15,075 Samsung Life Insurance 125 11,430 Samsung SDS 15 3,756 Samsung Securities 89 4,001 Shinsegae 22 3,911 SK C&C 51 13,337 SK Holdings 239 b 46,050 SK Hynix 1,778 56,372 SK Innovation 589 a 50,084 SK Telecom 22 4,691 Woori Investment & Securities 312 2,893 Yuhan 7 1,612 Taiwan16.8% Acer 12,000 a 4,979 Advanced Semiconductor Engineering 17,000 19,654 AU Optronics 48,000 15,356 Catcher Technology 1,000 11,023 Cathay Financial Holding 13,000 21,000 Chailease Holding 1,040 2,168 Chang Hwa Commercial Bank 5,000 2,795 Chicony Electronics 1,000 2,600 China Airlines 9,000 a 4,005 China Development Financial Holding 24,000 7,906 China Life Insurance 8,000 8,071 Chunghwa Telecom 16,000 49,665 Compal Electronics 73,000 49,250 CTBC Financial Holding 16,332 11,846 CTCI 3,000 4,547 Delta Electronics 3,000 14,776 E.Sun Financial Holding 5,435 3,305 EVA Airways 6,000 a 4,333 Evergreen Marine 7,070 3,393 Far Eastern Department Stores 2,000 1,131 Far EasTone Telecommunications 5,000 11,704 First Financial Holding 5,325 2,867 Formosa Chemicals & Fibre 9,000 21,323 Formosa Petrochemical 3,000 7,079 Formosa Plastics 8,000 17,738 Formosa Taffeta 3,000 2,832 Foxconn Technology 2,000 6,081 Fubon Financial Holding 12,000 21,893 Highwealth Construction 2,000 4,118 Hon Hai Precision Industry 81,000 232,700 HTC 2,000 a 4,390 Hua Nan Financial Holdings 4,000 2,274 Innolux 67,000 23,344 Inotera Memories 2,000 a 1,207 Inventec 17,000 9,665 Lite-On Technology 6,000 6,595 MediaTek 2,000 21,032 Mega Financial Holding 14,000 11,973 Nan Ya Plastics 15,000 30,645 Novatek Microelectronics 1,000 3,627 Pegatron 17,000 47,815 Pou Chen 9,000 12,771 Powertech Technology 4,000 7,500 President Chain Store 1,000 7,269 Quanta Computer 6,000 11,593 Radiant Opto-Electronics 1,000 2,977 Realtek Semiconductor 1,000 1,967 Ruentex Industries 1,000 2,090 Shin Kong Financial Holding 20,705 6,060 Siliconware Precision Industries 12,000 13,588 Simplo Technology 1,000 4,118 SinoPac Financial Holdings 10,000 4,260 Synnex Technology International 4,000 4,821 Taishin Financial Holdings 12,000 4,751 Taiwan Business Bank 2,000 a 583 Taiwan Cement 8,000 8,666 Taiwan Fertilizer 2,000 2,927 Taiwan Mobile 4,000 13,240 Taiwan Semiconductor Manufacturing 59,000 260,694 Teco Electric & Machinery 3,000 2,352 Transcend Information 1,000 2,981 Uni-President Enterprises 9,000 15,850 United Microelectronics 46,000 16,391 Vanguard International Semiconductor 1,000 1,172 Wan Hai Lines 2,000 1,676 WPG Holdings 11,000 12,491 Yang Ming Marine Transport 10,000 a 3,437 Yuanta Financial Holding 13,000 6,176 Yulon Motor 2,000 1,951 Zhen Ding Technology Holding 1,000 3,101 Thailand2.1% Advanced Info Service 3,400 24,117 Airports of Thailand 200 1,668 Airports of Thailand 300 2,502 Bangkok Dusit Medical Services, Cl. F 1,600 912 Banpu 3,500 2,483 BEC World 1,800 1,839 Bumrungrad Hospital 400 2,315 Central Pattana 1,000 1,341 Delta Electronics Thai 1,300 2,969 Energy Absolute 400 243 Glow Energy 1,500 3,798 Home Product Center 3,400 603 Indorama Ventures 4,900 3,684 IRPC 43,100 5,136 Kasikornbank 700 3,535 Kasikornbank 2,100 10,636 Krung Thai Bank 2,700 1,341 Minor International 990 822 PTT 2,700 24,974 PTT Exploration & Production 2,100 5,571 PTT Global Chemical 6,800 11,914 Siam Cement 400 5,970 Siam Cement 1,200 18,045 Thai Oil 4,500 6,160 Thai Union Frozen Products 3,600 1,930 TMB Bank 19,400 1,288 True 6,400 a 1,961 Turkey1.6% Akbank 2,015 5,395 Arcelik 758 3,994 BIM Birlesik Magazalar 302 5,122 Cola-Cola Icecek 45 646 Emlak Konut Gayrimenkul Yatirim Ortakligi 814 764 Enka Insaat ve Sanayi 933 1,690 Eregli Demir ve Celik Fabrikalari 7,268 10,911 Ford Otomotiv Sanayi 166 1,977 Haci Omer Sabanci Holding 3,379 11,560 KOC Holding 3,210 14,248 TAV Havalimananlari Holdings 524 3,990 Tofas Turk Otomobil Fabrikasi 633 4,146 Tupras Turkiye Petrol Rafinerileri 565 a 14,680 Turk Hava Yollari 3,195 a 10,411 Turk Telekomunikasyon 2,753 6,835 Turkiye Garanti Bankasi 1,976 5,847 Turkiye Is Bankasi, Cl. C 3,516 6,852 Turkiye Sise ve Cam Fabrikalari 1,617 1,827 Ulker Biskuvi Sanayi 165 917 United Arab Emirates.6% Abu Dhabi Commercial Bank 5,459 12,307 Aldar Properties 4,444 3,255 DP World 256 5,824 Dubai Financial Market 1,635 859 Dubai Islamic Bank 618 1,262 Emaar Properties 6,259 13,463 First Gulf Bank 1,503 6,343 National Bank of Abu Dhabi 724 2,109 United States3.5% iShares MSCI India ETF 7,900 Total Common Stocks (cost $7,370,589) Preferred Stocks5.4% Brazil4.1% AES Tiete 800 4,276 Banco Bradesco 7,340 58,481 Braskem, Cl. A 1,200 4,395 Centrais Eletricas Brasileiras, Cl. B 3,800 9,478 Cia Brasileira de Distribuicao 600 13,143 Cia Energetica de Minas Gerais 7,800 21,505 Cia Energetica de Sao Paulo, Cl. B 900 5,028 Cia Paranaense de Energia, Cl. B 400 4,122 Gerdau 2,700 4,653 Itau Unibanco Holding 10,670 93,738 Itausa - Investimentos Itau 15,010 36,824 Metalurgica Gerdau 8,800 8,995 Oi 1,500 a 2,120 Suzano Papel e Celulose, Cl. A 600 2,942 Telefonica Brasil 1,100 14,499 Chile.1% Embotelladora Andina 617 1,743 Sociedad Quimica y Minera de Chile, Cl. B 284 3,871 Colombia.1% Banco Davivienda 112 1,030 Grupo Argos 185 1,062 Grupo Aval Acciones y Valores 3,532 1,521 Russia.6% AK Transneft 3 6,864 Surgutneftegas 56,800 34,423 South Korea.6% LG Chem 22 3,441 Samsung Electronics 49 38,525 Total Preferred Stocks (cost $590,640) Number of Rights.0% Rights Value ($) Taiwan First Financial (cost $80) 648 a 47 Number of Warrants.0% Warrants Value ($) Thailand Minor International (11/3/17) (cost $0) 45 a 4 Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $49,383) 49,383 c Total Investments (cost $8,010,692) % Cash and Receivables (Net) .6 % Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund GDR - Global Depository Receipts MICEX - Moscow Interbank Currency Exchange RTS - Russian Trading System a Non-income producing security. b The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At July 31, 2015, the value of this security amounted to $46,619 or .7% of net assets. c Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized depreciation on investments was $1,069,459 of which $240,092 related to appreciated investment se and $1,309,551 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purpose substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Financial 19.7 Information Technology 19.7 Energy 13.4 Telecommunication Services 10.5 Materials 8.1 Consumer Staples 7.0 Industrial 6.9 Utilities 5.1 Consumer Discretionary 4.0 Exchange-Traded Funds 3.5 Health Care .8 Money Market Investment .7 † Based on net assets. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 6,223,048 46,050 ++ 569 Equity Securities - Foreign Preferred Stocks+ 376,679 - ++ - Exchange-Traded Funds 245,453 - - Mutual Funds 49,383 - - Rights+ 47 - - 47 Warrants+ 4 - - 4 + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta Global Equity Fund July 31, 2015 (Unaudited) Common Stocks98.3% Shares Value ($) Australia1.9% AGL Energy 577 7,035 Amcor 1,291 13,598 AMP 3,422 16,534 APA Group 457 3,030 Aristocrat Leisure 155 971 ASX 106 3,444 Aurizon Holdings 1,112 4,308 Australia & New Zealand Banking Group 1,523 36,381 Bank of Queensland 83 834 Bendigo & Adelaide Bank 124 1,191 Boral 333 1,616 Brambles 597 4,748 Caltex Australia 570 14,395 Coca-Cola Amatil 576 3,907 Cochlear 36 2,402 Computershare 191 1,726 CSL 238 17,216 Dexus Property Group 834 4,743 Federation Centres 756 1,658 Flight Centre Travel Group 44 1,146 Fortescue Metals Group 1,567 2,125 Goodman Group 853 4,078 GPT Group 1,046 3,525 Harvey Norman Holdings 483 1,575 Healthscope 356 713 Iluka Resources 209 1,204 Incitec Pivot 935 2,474 Insurance Australia Group 2,267 9,760 James Hardie Industries-CDI 131 1,818 Lend Lease Group 464 5,287 Macquarie Group 241 14,472 Medibank Private 3,045 4,652 Mirvac Group 1,820 2,514 National Australia Bank 956 24,297 Newcrest Mining 737 a 6,071 Orica 374 5,252 Origin Energy 694 5,753 Platinum Asset Management 179 992 Qantas Airways 974 a 2,670 Ramsay Health Care 85 4,155 REA Group 10 317 Rio Tinto 492 19,010 Scentre Group 1,736 5,025 Seek 70 773 Sonic Healthcare 392 5,923 Stockland 2,363 7,341 Suncorp Group 1,034 10,785 Sydney Airport 419 1,718 Tabcorp Holdings 708 2,510 Tatts Group 673 1,958 Telstra 7,653 36,305 TPG Telecom 107 744 Transurban Group 255 1,858 Treasury Wine Estates 370 1,561 Woodside Petroleum 668 17,407 Woolworths 1,154 24,125 WorleyParsons 358 2,408 Austria.1% ANDRITZ 85 4,750 Voestalpine 142 6,095 Belgium.6% Ageas 316 13,013 Anheuser-Busch InBev 279 33,200 Colruyt 92 4,465 Delhaize Group 212 19,113 Groupe Bruxelles Lambert 70 5,779 KBC Groep 252 17,563 Proximus 223 8,398 Solvay 32 4,279 Telenet Group Holding 51 a 2,877 Umicore 129 5,647 Canada2.8% Alimentation Couche Tard, Cl. B 400 17,852 ARC Resources 100 1,496 BCE 240 9,878 Brookfield Asset Management, Cl. A 450 15,711 CAE 100 1,133 Cameco 200 2,747 Canadian Imperial Bank of Commerce 400 28,584 Canadian National Railway 400 24,954 Canadian Natural Resources 600 14,644 Canadian Pacific Railway 100 16,098 Cenovus Energy 700 10,202 CGI Group, Cl. A 100 a 3,736 CI Financial 300 7,581 Crescent Point Energy 100 1,515 Dollarama 100 5,953 Empire, Cl. A 100 6,759 Enbridge 400 17,436 Encana 600 4,560 Enerplus 200 1,271 Finning International 200 3,478 Fortis 200 5,727 George Weston 100 8,399 Great-West Lifeco 300 8,496 H&R Real Estate Investment Trust 100 1,707 Husky Energy 275 5,022 IGM Financial 100 2,953 Imperial Oil 200 7,400 Industrial Alliance Insurance & Financial Services 100 3,368 Intact Financial 100 6,897 Inter Pipeline 100 2,092 Jean Coutu Group 100 1,576 Keyera 100 3,286 Loblaw 200 10,906 Magna International 400 21,733 Manulife Financial 1,100 19,488 Metro 400 10,885 National Bank of Canada 200 6,995 Onex 100 5,738 Pembina Pipeline 100 2,911 Power Corporation of Canada 1,000 23,512 Power Financial 400 10,616 PrairieSky Royalty 100 2,053 Royal Bank of Canada 1,400 81,633 Saputo 200 4,583 Shaw Communications, Cl. B 200 4,244 SNC-Lavalin Group 200 6,550 Sun Life Financial 900 29,377 Suncor Energy 1,200 33,802 TELUS 200 6,828 Thomson Reuters 200 8,097 Toronto-Dominion Bank 700 28,244 TransAlta 300 1,902 TransCanada 400 15,546 Turquoise Hill Resources 100 a 340 China.0% Yangzijiang Shipbuilding Holdings 1,900 Denmark.6% Carlsberg, Cl. B 93 8,103 Coloplast, Cl. B 41 2,957 Danske Bank 143 4,466 DSV 263 8,987 ISS 197 6,784 Novo Nordisk, Cl. B 1,139 66,783 Novozymes, Cl. B 100 5,220 Pandora 55 6,184 TDC 1,245 9,390 Tryg 72 1,451 Vestas Wind Systems 214 11,681 William Demant Holding 12 a 914 Finland.4% Elisa 166 5,591 Fortum 457 8,030 Kone, Cl. B 246 10,310 Metso 132 3,626 Neste Oil 207 5,754 Nokian Renkaat 136 4,087 Orion, Cl. B 110 4,594 Sampo, Cl. A 271 13,393 Stora Enso, Cl. R 578 5,431 UPM-Kymmene 633 11,679 Wartsila 148 6,797 France4.1% Accor 91 4,465 Aeroports de Paris 14 1,679 Air Liquide 284 36,976 Airbus Group 844 59,879 Altice 42 a 5,305 AXA 3,143 82,843 BNP Paribas 479 31,201 Bouygues 215 7,890 Bureau Veritas 264 6,168 Cap Gemini 176 16,826 Carrefour 491 16,854 Casino Guichard Perrachon 57 4,232 Christian Dior 77 15,962 Cie Generale des Etablissements Michelin 216 21,160 CNP Assurances 268 4,508 Credit Agricole 238 3,750 Danone 335 22,697 Dassault Systemes 25 1,888 Electricite de France 292 6,956 Essilor International 105 13,446 Eutelsat Communications 92 2,804 Fonciere des Regions 13 1,123 Gecina 11 1,409 Groupe Eurotunnel 197 2,831 Hermes International 7 2,725 Imerys 30 2,261 JCDecaux 34 1,302 Klepierre 74 3,368 L'Oreal 154 28,811 Legrand 115 7,079 LVMH Moet Hennessy Louis Vuitton 215 40,306 Numericable - SFR 23 a 1,254 Orange 2,321 38,070 Pernod-Ricard 88 10,539 Peugeot 925 a 18,535 Publicis Groupe 154 11,660 Remy Cointreau 10 712 Renault 264 24,291 Safran 151 11,419 Sanofi 1,035 111,361 Schneider Electric 243 16,971 SCOR 304 11,659 Societe BIC 23 3,939 Sodexo 117 10,904 Suez Environnement 590 11,310 Technip 119 6,772 Thales 105 7,107 Unibail-Rodamco 24 6,387 Valeo 129 17,213 Veolia Environnement 1,094 24,420 Vinci 549 35,212 Germany5.0% adidas 123 10,060 Allianz 971 159,000 BASF 866 74,708 Bayer 458 67,553 Bayerische Motoren Werke 436 43,718 Beiersdorf 36 3,077 Brenntag 188 10,454 Commerzbank 287 a 3,715 Continental 139 31,073 Daimler 1,644 146,951 Deutsche Annington Immobilien 57 1,778 Deutsche Boerse 155 14,066 Deutsche Lufthansa 813 a 11,027 Deutsche Post 1,367 41,316 Deutsche Telekom 5,086 91,885 Deutsche Wohnen-BR 27 667 E.ON 6,036 79,615 Evonik Industries 94 3,761 Fraport Frankfurt Airport Services Worldwide 20 1,313 Fresenius & Co. 367 25,324 Fresenius Medical Care & Co. 88 7,184 GEA Group 64 2,710 Hannover Rueck 102 10,819 HeidelbergCement 133 10,144 Henkel & Co. 45 4,543 HUGO BOSS 31 3,738 Infineon Technologies 603 6,758 K+S 212 8,698 Kabel Deutschland Holding 5 a 678 LANXESS 90 5,193 Linde 77 14,554 Merck 64 6,510 METRO 426 13,451 Muenchener Rueckversicherungs 185 33,991 OSRAM Licht 83 4,725 ProSiebenSat.1 Media 282 14,417 RWE 1,129 23,497 SAP 305 21,860 Symrise 49 3,257 Telefonica Deutschland Holding 281 1,745 TUI 690 11,874 United Internet 49 2,424 Volkswagen 31 6,266 Hong Kong.7% AIA Group 4,200 27,360 ASM Pacific Technology 200 1,811 BOC Hong Kong Holdings 2,000 8,062 Cathay Pacific Airways 1,000 2,366 Cheung Kong Property Holdings 718 a 5,986 CK Hutchison Holdings 1,218 18,089 CLP Holdings 2,000 16,989 First Pacific 2,000 1,602 Hang Seng Bank 300 6,149 HKT Trust 2,000 2,435 Hong Kong & China Gas 1,200 2,449 Hong Kong Exchanges & Clearing 200 5,423 Kerry Properties 500 1,867 Li & Fung 6,000 4,644 Link REIT 1,000 5,882 MTR 500 2,228 Noble Group 19,300 6,401 PCCW 8,000 4,788 Power Assets Holdings 500 4,712 Swire Properties 400 1,287 Techtronic Industries 500 1,764 WH Group 7,500 b 4,808 Wheelock & Co. 1,000 5,179 Ireland.1% Bank of Ireland 3,006 a 1,264 CRH 841 24,859 Kerry Group, Cl. A 47 3,561 Ryanair Holdings, ADR 24 1,779 Israel.3% Bank Leumi Le-Israel 883 a 3,845 Bezeq The Israeli Telecommunication 6,674 12,306 Israel 6 2,115 NICE Systems 36 2,241 Teva Pharmaceutical Industries 549 38,501 Italy1.2% Assicurazioni Generali 1,802 35,484 Enel 7,330 34,503 Eni 3,453 60,524 EXOR 630 31,730 Fiat Chrysler Automobiles 2,084 a 32,729 Finmeccanica 455 a 6,556 Luxottica Group 80 5,803 Mediobanca 66 719 Prysmian 251 5,759 Saipem 384 a 3,349 Snam 2,488 12,241 Terna Rete Elettrica Nazionale 2,091 9,751 Japan9.2% Aeon 900 13,772 Aisin Seiki 200 8,117 Alfresa Holdings 700 11,742 Amada Holdings Co. 200 1,961 ANA Holdings 1,000 3,187 Asahi Glass 1,000 5,866 Asahi Group Holdings 200 6,708 Asahi Kasei 2,000 15,205 Astellas Pharma 900 13,558 Bandai Namco Holdings 100 2,218 Bridgestone 700 26,422 Brother Industries 300 4,149 Canon 1,100 35,254 Casio Computer 200 3,991 Central Japan Railway 100 17,525 Chubu Electric Power 1,200 20,382 Chugoku Bank 100 1,564 Chugoku Electric Power 300 4,490 Citizen Holdings 300 2,004 Credit Saison 100 2,216 Dai Nippon Printing 1,000 11,111 Dai-ichi Life Insurance 3,000 61,048 Daicel 300 4,071 Daihatsu Motor 200 2,843 Daikin Industries 100 6,471 Daito Trust Construction 100 10,566 Daiwa House Industry 900 22,421 Daiwa Securities Group 2,000 15,552 Denso 200 9,925 Dentsu 100 5,672 East Japan Railway 400 39,537 Electric Power Development 100 3,457 Fuji Electric 1,000 4,139 Fuji Heavy Industries 700 25,897 FUJIFILM Holdings 400 15,878 Fujitsu 4,000 20,998 GungHo Online Entertainment 300 997 Hakuhodo DY Holdings 300 3,357 Hankyu Hanshin Holdings 1,000 6,326 Hino Motors 300 3,890 Hitachi Chemical 100 1,771 Hitachi High-Technologies 100 2,336 Hokuhoku Financial Group 1,000 2,364 Hokuriku Electric Power 200 3,077 Hoya 300 12,703 Hulic 100 990 Ibiden 100 1,657 Idemitsu Kosan 300 5,521 Isetan Mitsukoshi Holdings 200 3,645 Isuzu Motors 500 6,931 ITOCHU 1,200 14,727 Itochu Techno-Solutions 100 2,338 J Front Retailing 300 5,647 Japan Airlines 100 3,776 Japan Display 500 a 1,553 Japan Exchange Group 100 3,486 Japan Tobacco 300 11,652 JFE Holdings 1,000 18,764 JTEKT 300 5,187 JX Holdings 7,700 32,873 Kajima 2,000 9,941 Kansai Electric Power 600 a 8,143 Kao 200 10,152 Kawasaki Heavy Industries 2,000 8,779 KDDI 1,600 40,673 Kintetsu Group Holdings 2,000 7,133 Kobe Steel 8,000 12,394 Koito Manufacturing 100 3,934 Konica Minolta 600 7,489 Kuraray 300 3,539 Kurita Water Industries 100 2,187 Marubeni 3,900 21,713 Medipal Holdings 500 8,908 MEIJI Holdings 100 14,225 Mitsubishi 1,300 28,106 Mitsubishi Chemical Holdings 3,200 20,914 Mitsubishi Electric 3,000 32,279 Mitsubishi Gas Chemical 1,000 5,551 Mitsubishi Heavy Industries 4,000 21,179 Mitsubishi Materials 2,000 7,246 Mitsubishi Motors 800 6,810 Mitsubishi UFJ Lease & Finance 400 2,146 Mitsui Chemicals 2,000 7,504 MS&AD Insurance Group Holdings 500 15,762 Murata Manufacturing 100 14,846 Nabtesco 100 2,200 Nagoya Railroad 1,000 3,760 NEXON 100 1,372 NHK Spring 200 2,122 Nidec 100 8,960 Nippon Express 2,000 10,586 Nippon Steel & Sumitomo Metal 9,000 21,285 Nippon Telegraph & Telephone 1,400 53,810 Nippon Yusen 6,000 16,412 Nisshin Seifun Group 120 1,722 Nitto Denko 100 7,577 NOK 100 2,933 Nomura Holdings 3,300 23,469 Nomura Real Estate Holdings 100 1,996 Nomura Research Institute 100 4,107 NSK 500 6,463 NTT Data 100 4,785 NTT Urban Development 100 984 Obayashi 2,000 15,411 Odakyu Electric Railway 1,000 10,013 Oji Holdings 1,000 4,373 Omron 200 7,851 Oriental Land 100 6,349 ORIX 1,700 25,417 Osaka Gas 2,000 8,003 Otsuka Holdings 200 7,186 Panasonic 2,000 23,512 Park24 100 1,820 Rakuten 300 4,830 Resona Holdings 5,300 29,174 Ricoh 900 8,885 Santen Pharmaceutical 100 1,473 SBI Holdings 100 1,390 Secom 100 6,744 Seiko Epson 300 5,308 Sekisui Chemical 1,000 11,111 Sekisui House 300 4,462 Sharp 2,000 a 2,647 Shikoku Electric Power 200 3,368 Shimizu 1,000 8,779 Shin-Etsu Chemical 200 11,969 Shionogi & Co. 100 3,990 Shiseido 200 4,842 Showa Shell Sekiyu 300 2,820 Sompo Japan Nipponkoa Holdings 300 10,583 Sony 1,500 a 42,760 Sony Financial Holdings 200 3,826 Stanley Electric 100 2,138 Sumitomo Chemical 4,000 22,851 Sumitomo Electric Industries 900 13,431 Sumitomo Heavy Industries 1,000 5,051 Sumitomo Mitsui Financial Group 500 22,367 Sumitomo Rubber Industries 200 3,018 Suzuken 230 8,147 T&D Holdings 700 10,672 Taiheiyo Cement 2,000 6,600 Taisei 2,000 11,764 Taiyo Nippon Sanso 200 2,353 TDK 100 7,012 Teijin 1,000 3,655 THK 100 1,940 Tobu Railway 1,000 4,817 Toho 100 2,369 Toho Gas 1,000 5,979 Tohoku Electric Power 1,600 23,483 Tokio Marine Holdings 900 37,508 Tokyo Electric Power 4,200 a 30,161 Tokyo Electron 100 5,520 Tokyo Gas 2,000 10,806 Tokyu 1,000 7,359 TonenGeneral Sekiyu 1,000 10,013 Toppan Printing 1,000 8,706 Toray Industries 1,000 7,967 Toshiba 4,000 12,264 Toyoda Gosei 100 2,212 Toyota Industries 100 5,543 Toyota Motor 2,300 153,160 Toyota Tsusho 400 10,150 Unicharm 100 2,405 USS 100 1,758 West Japan Railway 300 21,565 Yahoo! Japan 500 2,191 Yamaha 100 2,357 Yamaha Motor 300 6,821 Yaskawa Electric 100 1,187 Yokogawa Electric 200 2,250 Luxembourg.0% RTL Group 58 5,246 SES 139 4,300 Macau0% MGM China Holdings 400 849 Sands China 1,200 5,309 Netherlands1.1% Akzo Nobel 219 15,684 Boskalis Westminster 45 2,199 Delta Lloyd 255 4,527 Gemalto 22 1,889 Heineken 149 11,739 Heineken Holding 108 7,501 Koninklijke Ahold 2,913 57,986 Koninklijke Vopak 65 3,398 NN Group 320 9,874 QIAGEN 39 a 1,092 Randstad Holding 227 15,542 RELX 289 4,815 Unilever 1,734 77,717 Wolters Kluwer 358 11,866 New Zealand.1% Auckland International Airport 304 1,086 Contact Energy 164 536 Fletcher Building 601 3,142 Meridian Energy 1,530 2,272 Mighty River Power 537 978 Ryman Healthcare 74 410 Spark New Zealand 2,738 5,350 Norway.4% DNB 413 6,735 Gjensidige Forsikring 160 2,568 Norsk Hydro 1,155 4,308 Orkla 806 6,433 Seadrill 505 4,566 Statoil 1,136 19,220 Telenor 1,097 24,066 Yara International 183 9,109 Portugal.1% Banco Comercial Portugues, Cl. R 8,557 a 658 Energias de Portugal 5,147 19,038 Galp Energia 366 4,241 Jeronimo Martins 400 5,944 Singapore.4% Ascendas Real Estate Investment Trust 800 1,411 Avago Technologies 100 12,514 CapitaLand 1,200 2,817 CapitaLand Commercial Trust 1,200 1,246 CapitaLand Mall Trust 1,100 1,604 ComfortDelGro 1,400 3,072 DBS Group Holdings 600 8,826 Global Logistic Properties 300 503 Jardine Cycle & Carriage 100 2,154 Keppel 900 4,920 Oversea-Chinese Banking 700 5,251 Singapore Airlines 500 3,914 Singapore Exchange 700 4,067 Singapore Technologies Engineering 700 1,674 Singapore Telecommunications 7,700 22,957 StarHub 600 1,675 United Overseas Bank 500 8,091 Spain.9% Abertis Infraestructuras 250 4,092 ACS Actividades de Construccion y Servicios 392 13,152 Aena 32 b 3,528 Amadeus IT Holding, Cl. A 164 7,152 Banco Bilbao Vizcaya Argentaria 1,331 13,469 Banco de Sabadell 1,350 3,075 Banco Santander 3,808 26,281 Distribuidora Internacional de Alimentacion 1,191 a 7,454 Enagas 257 7,220 Endesa 280 5,886 Ferrovial 203 4,936 Gas Natural SDG 489 10,625 Grifols 39 1,721 Iberdrola 4,704 33,187 Inditex 448 15,339 Mapfre 1,605 5,158 Red Electrica 68 5,435 Repsol 1,436 24,129 Zardoya Otis 67 735 Sweden1.0% Alfa Laval 163 2,999 Assa Abloy, Cl. B 534 10,839 Atlas Copco, Cl. A 405 11,070 Atlas Copco, Cl. B 235 5,772 Boliden 427 7,885 Electrolux, Ser. B 238 6,845 Getinge, Cl. B 104 2,552 Hennes & Mauritz, Cl. B 547 21,761 Hexagon, Cl. B 61 1,972 Husqvarna, Cl. B 193 1,408 ICA Gruppen 39 1,423 Industrivarden, Cl. C 62 1,172 Investment AB Kinnevik, Cl. B 96 3,072 Investor, Cl. B 298 11,500 Sandvik 1,202 12,150 Securitas, Cl. B 700 10,037 Skandinaviska Enskilda Banken, Cl. A 613 7,390 Skanska, Cl. B 590 12,427 SKF, Cl. B 436 8,531 Svenska Cellulosa, Cl. B 755 21,495 Swedish Match 277 8,487 Tele2, Cl. B 294 3,059 TeliaSonera 2,916 17,729 Volvo, Cl. B 1,622 19,197 Switzerland3.5% Actelion 61 a 9,021 Adecco 301 a 25,122 Baloise Holding 61 7,777 Coca-Cola HBC-CDI 186 a 3,886 EMS-Chemie Holding 3 1,464 Geberit 15 5,192 Givaudan 4 a 7,451 Holcim 193 a 13,442 Julius Baer Group 49 a 2,710 Kuehne + Nagel International 51 7,041 Lonza Group 58 a 8,409 Nestle 2,951 223,547 Pargesa Holding-BR 26 1,750 Partners Group Holding 5 1,674 Roche Holding 541 156,259 Schindler Holding 19 3,087 Schindler Holding-PC 42 6,767 SGS 3 5,728 Sika-BR 2 7,250 Sonova Holding 16 2,278 Swatch Group 15 1,229 Swatch Group-BR 10 4,306 Swiss Life Holding 50 a 11,808 Swiss Prime Site 39 a 3,108 Swiss Re 465 a 41,866 Swisscom 26 15,122 Syngenta 40 16,475 Transocean 741 10,184 UBS Group 2,245 a 51,693 Zurich Insurance Group 211 a 64,263 United Kingdom6.9% 3i Group 246 2,126 Aberdeen Asset Management 609 3,462 Admiral Group 199 4,602 Aggreko 316 5,922 AMEC 389 4,981 ArcelorMittal 888 8,056 ARM Holdings 198 3,114 Ashtead Group 501 7,679 Associated British Foods 153 7,703 Aviva 3,496 28,389 Babcock International Group 125 1,935 BAE Systems 3,479 26,089 Barratt Developments 756 7,497 British American Tobacco 1,889 112,128 British Land 220 2,889 BT Group 6,388 46,333 Bunzl 421 12,058 Burberry Group 292 7,337 Capita 598 12,178 Carnival 107 5,935 Centrica 9,162 38,130 Cobham 707 2,885 Compass Group 2,482 39,729 Croda International 112 5,317 Diageo 1,052 29,399 Direct Line Insurance Group 2,432 13,897 Dixons Carphone 1,282 9,125 easyJet 227 5,828 Ensco, Cl. A 200 3,316 Experian 497 9,321 G4S 2,227 9,553 GKN 1,592 7,918 Hammerson 154 1,582 Hargreaves Lansdown 61 1,141 ICAP 720 5,807 IMI 257 4,258 Imperial Tobacco Group 1,152 60,537 Inmarsat 384 5,325 InterContinental Hotels Group 101 4,255 International Consolidated Airlines Group 738 a 6,137 Intertek Group 132 5,044 Intu Properties 163 839 ITV 2,152 9,433 J Sainsbury 3,761 15,559 Johnson Matthey 250 11,381 Kingfisher 2,346 13,215 Land Securities Group 184 3,730 Legal & General Group 6,188 25,193 London Stock Exchange Group 81 3,303 Marks & Spencer Group 2,594 22,037 Meggitt 360 2,611 Merlin Entertainments 257 b 1,668 Michael Kors Holdings 100 a 4,199 Mondi 470 11,303 National Grid 3,876 51,638 Next 165 20,588 Old Mutual 7,238 23,974 Persimmon 150 a 4,795 Prudential 2,740 64,505 Reckitt Benckiser Group 396 38,026 RELX 320 5,587 Rexam 1,794 15,591 Rio Tinto 1,426 55,372 Rolls-Royce Holdings 912 a 11,308 Sage Group 1,201 9,772 Schroders 104 5,137 Segro 616 4,317 Severn Trent 264 9,087 Shire 132 a 11,709 Sky 1,112 19,797 Smiths Group 350 6,171 Sports Direct International 131 a 1,620 SSE 861 20,370 Standard Life 2,833 20,103 Tate & Lyle 447 3,804 Taylor Wimpey 1,660 5,039 Tesco 9,487 31,957 Travis Perkins 158 5,544 Unilever 1,368 62,103 United Utilities Group 873 12,161 Vodafone Group 27,441 103,640 Whitbread 76 6,160 William Hill 462 2,921 WM Morrison Supermarkets 6,972 19,870 Wolseley 397 26,386 WPP 1,567 35,972 United States56.9% 3M 510 77,183 AbbVie 720 50,407 Accenture, Cl. A 620 63,928 ACE 110 11,965 Activision Blizzard 710 18,311 Adobe Systems 100 a 8,199 ADT 310 10,704 AES 1,200 15,360 Aetna 520 58,744 Aflac 310 19,855 Agilent Technologies 200 8,190 Air Products & Chemicals 100 14,251 Albemarle 100 5,420 Allergan 36 a 11,921 Allstate 520 35,854 Ally Financial 610 a 13,890 Altria Group 1,660 90,271 American Capital Agency 100 c 1,926 American Electric Power 420 23,759 American Express 810 61,609 American International Group 730 46,808 American Tower 100 c 9,511 American Water Works 100 5,191 Ameriprise Financial 210 26,391 AmerisourceBergen 620 65,565 AMETEK 100 5,305 Amgen 420 74,168 Amphenol, Cl. A 100 5,641 Analog Devices 100 5,833 Annaly Capital Management 500 c 4,975 Anthem 320 49,366 Aon 310 31,239 Apache 400 18,344 Apple 3,990 483,987 Applied Materials 600 10,416 ARAMARK 300 9,546 Arch Capital Group 100 a 7,136 Archer-Daniels-Midland 1,120 53,110 Arrow Electronics 100 a 5,815 AT&T 776 26,949 Automatic Data Processing 210 16,752 AutoNation 200 a 12,468 Avery Dennison 200 12,170 Avnet 100 4,173 Axis Capital Holdings 200 11,512 Baker Hughes 310 18,027 Ball 110 7,462 Bed Bath & Beyond 210 a 13,698 Berkshire Hathaway, Cl. B 510 a 72,797 Best Buy 1,220 39,394 Biogen 100 a 31,878 Boeing 820 118,219 Boston Properties 100 c 12,328 Bristol-Myers Squibb 510 33,476 Bunge 510 40,723 C.H. Robinson Worldwide 210 14,731 Cablevision Systems (NY Group), Cl. A 500 14,110 Cabot Oil & Gas 100 2,616 Calpine 600 a 10,980 Cameron International 210 a 10,597 Campbell Soup 200 9,862 Cardinal Health 610 51,838 CarMax 200 a 12,902 Carnival 200 10,658 Caterpillar 410 32,238 CBRE Group, Cl. A 110 a 4,177 CDK Global 100 5,164 Celanese, Ser. A 100 6,592 Celgene 410 a 53,812 Centene 200 a 14,026 CenterPoint Energy 310 5,995 CenturyLink 1,010 28,886 Cerner 100 a 7,172 Charles Schwab 300 10,464 Chemours Company 100 1,092 Chevron 1,810 160,149 Chicago Bridge & Iron Co. 100 5,314 Chubb 310 38,542 Church & Dwight 100 8,633 Cigna 210 30,253 Cincinnati Financial 100 5,521 Cintas 100 8,550 Cisco Systems 4,200 119,364 CIT Group 200 9,408 Citizens Financial Group 100 2,607 Citrix Systems 100 a 7,561 Clorox 100 11,194 CMS Energy 210 7,195 Coca-Cola 1,640 67,371 Coca-Cola Enterprises 310 15,835 Cognizant Technology Solutions, Cl. A 200 a 12,620 Colgate-Palmolive 410 27,888 Columbia Pipeline Group 110 3,210 Comcast, Cl. A 2,330 145,415 Comcast, Cl. A (Special) 410 25,559 Comerica 100 4,743 Communications Sales & Leasing 100 2,085 Computer Sciences 210 13,740 ConocoPhillips 1,950 98,163 CONSOL Energy 200 3,304 Consolidated Edison 310 19,713 Corning 1,220 22,790 Costco Wholesale 410 59,573 Crown Holdings 100 a 5,151 CSX 420 13,138 Cummins 200 25,906 CVS Health 1,550 174,328 Danaher 100 9,156 Darden Restaurants 100 7,376 DaVita HealthCare Partners 100 a 7,903 Deere & Co. 610 57,688 Delphi Automotive 510 39,821 Delta Air Lines 210 9,311 DENTSPLY International 100 5,691 Devon Energy 310 15,320 Dick's Sporting Goods 100 5,098 Discover Financial Services 310 17,301 Discovery Communications, Cl. A 100 a 3,302 Discovery Communications, Cl. C 210 a 6,363 DISH Network, Cl. A 100 a 6,461 Dollar General 300 24,111 Dollar Tree 24 a 1,873 Dominion Resources 200 14,340 Dover 200 12,814 Dow Chemical 1,530 72,002 DR Horton 100 2,969 Dr. Pepper Snapple Group 210 16,846 DTE Energy 100 8,046 E*TRADE Financial 100 a 2,842 E.I. du Pont de Nemours & Co. 500 27,880 Eastman Chemical 100 7,840 Eaton Vance 100 3,836 eBay 400 a 11,248 Ecolab 100 11,581 Edison International 310 18,603 Electronic Arts 100 a 7,155 EMC 920 24,739 Emerson Electric 510 26,392 Entergy 210 14,914 Envision Healthcare Holdings 100 a 4,480 EOG Resources 210 16,210 EQT 100 7,685 Equifax 100 10,213 Equity Residential 100 c 7,481 Estee Lauder, Cl. A 200 17,822 Everest Re Group 100 18,312 Expedia 100 12,144 Expeditors International of Washington 300 14,061 Exxon Mobil 5,620 445,160 F5 Networks 100 a 13,414 Facebook, Cl. A 210 a 19,742 Fastenal 100 4,186 FedEx 300 51,426 Fidelity National Information Services 210 13,740 Fifth Third Bancorp 300 6,321 Fiserv 200 a 17,372 Flextronics International 1,600 a 17,616 FLIR Systems 100 3,079 Flowserve 100 4,699 Fluor 110 5,143 FMC Technologies 100 a 3,276 FNF Group 200 7,818 Foot Locker 200 14,110 Ford Motor 5,070 75,188 Fortune Brands Home & Security 100 4,775 Franklin Resources 310 14,121 Freeport-McMoRan 1,600 18,800 GameStop, Cl. A 310 14,214 Gannett Company 100 1,265 Gap 410 14,957 Gartner 100 a 8,857 General Dynamics 410 61,135 General Electric 5,000 130,500 General Growth Properties 100 c 2,714 General Mills 310 18,045 General Motors 1,800 56,718 Genuine Parts 100 8,895 Gilead Sciences 620 73,073 Goldman Sachs Group 310 63,572 Goodyear Tire & Rubber 600 18,078 H&R Block 210 6,991 Halliburton 920 38,447 Hanesbrands 100 3,103 Harley-Davidson 200 11,660 Harris 100 8,294 Hartford Financial Services Group 310 14,741 Hasbro 100 7,874 HCA Holdings 510 a 47,435 Health Care REIT 100 c 6,937 Henry Schein 100 a 14,798 Hershey 100 9,289 Hewlett-Packard 2,340 71,417 Hilton Worldwide Holdings 200 5,370 HollyFrontier 300 14,478 Hologic 100 a 4,166 Home Depot 1,750 204,803 Honeywell International 410 43,071 Hormel Foods 100 5,921 Hospira 100 a 8,945 Host Hotels & Resorts 300 c 5,814 Hudson City Bancorp 200 2,062 Huntington Bancshares 200 2,334 Illinois Tool Works 310 27,736 Ingersoll-Rand 310 19,034 Intel 6,210 179,780 International Business Machines 1,030 166,850 International Paper 300 14,361 Interpublic Group of Companies 500 10,650 Intuit 200 21,154 Invesco 410 15,826 Iron Mountain 124 3,726 J.M. Smucker 100 11,169 Johnson & Johnson 1,450 145,305 Johnson Controls 700 31,892 Juniper Networks 310 8,810 KeyCorp 400 5,936 Kimberly-Clark 410 47,138 Kimco Realty 300 c 7,413 Kinder Morgan 460 15,934 KLA-Tencor 100 5,305 Kohl's 310 19,009 Kroger 2,280 89,467 L Brands 110 8,879 L-3 Communications Holdings 100 11,546 Lam Research 100 7,687 Las Vegas Sands 200 11,208 Lear 100 10,407 Legg Mason 200 9,868 Leggett & Platt 100 4,781 Lennar, Cl. A 100 5,304 Liberty Interactive, Cl. A 700 a 20,335 Liberty Media, Cl. C 100 a 3,770 Lincoln National 210 11,827 Linear Technology 100 4,100 LKQ 200 a 6,292 Lockheed Martin 310 64,201 Lowe's 1,450 100,572 LyondellBasell Industries, Cl. A 710 66,619 Macy's 410 28,315 Manpowergroup 210 19,001 Marathon Petroleum 1,220 66,697 Marriott International, Cl. A 210 15,248 Marsh & McLennan 410 23,756 Marvell Technology Group 300 3,732 Masco 310 8,181 MasterCard, Cl. A 310 30,194 Mattel 200 4,642 Maxim Integrated Products 100 3,404 McCormick & Co. 100 8,201 McDonald's 700 69,902 McGraw-Hill Financial 110 11,193 McKesson 310 68,377 Mead Johnson Nutrition 100 8,839 Merck & Co. 2,540 149,758 MetLife 710 39,575 MGM Resorts International 300 a 5,886 Microchip Technology 100 4,284 Micron Technology 920 a 17,029 Microsoft 180 8,406 Mondelez International, Cl. A 700 31,591 Monsanto 310 31,586 Moody's 100 11,043 Morgan Stanley 610 23,692 Motorola Solutions 310 18,650 Murphy Oil 110 3,607 National Oilwell Varco 310 13,060 NetApp 210 6,542 New York Community Bancorp 300 5,709 Newell Rubbermaid 310 13,417 NextEra Energy 200 21,040 Nielsen 100 4,846 NIKE, Cl. B 510 58,762 NiSource 110 1,921 Noble Energy 100 3,523 Northern Trust 100 7,649 Northrop Grumman 310 53,633 Nuance Communications 100 a 1,813 Nucor 500 22,070 NVIDIA 200 3,990 O'Reilly Automotive 100 a 24,031 Occidental Petroleum 520 36,504 Oceaneering International 100 4,002 OGE Energy 200 5,952 Omnicare 100 9,685 Omnicom Group 310 22,655 ONEOK 200 7,558 Oracle 1,440 57,514 PACCAR 310 20,100 Packaging Corporation of America 100 7,079 Pall 100 12,645 Parker Hannifin 100 11,275 PartnerRe 100 13,596 Patterson 100 5,016 Paychex 110 5,104 PayPal Holdings 400 15,480 Pentair 200 12,162 People's United Financial 200 3,254 PepsiCo 1,640 158,014 Pfizer 6,350 228,981 PG&E 400 21,004 Philip Morris International 1,500 128,295 Phillips 66 720 57,240 Pinnacle West Capital 100 6,171 Plum Creek Timber 100 c 4,100 Polaris Industries 100 13,706 PPG Industries 200 21,676 PPL 300 9,543 Praxair 100 11,414 Principal Financial Group 110 6,106 Procter & Gamble 1,400 107,380 Progressive 1,020 31,110 Prologis 100 c 4,061 Prudential Financial 610 53,900 Public Service Enterprise Group 600 25,002 Public Storage 100 c 20,518 PulteGroup 100 2,072 QUALCOMM 920 59,239 Quanta Services 100 a 2,762 Raytheon 310 33,818 Red Hat 100 a 7,908 Regions Financial 400 4,156 RenaissanceRe Holdings 100 10,730 Republic Services 210 8,931 Reynolds American 271 23,249 Rite Aid 1,500 a 13,365 Robert Half International 100 5,503 Rockwell Automation 100 11,678 Rockwell Collins 100 8,462 Ross Stores 420 22,327 Royal Caribbean Cruises 100 8,985 SanDisk 300 18,087 SCANA 200 10,960 Schlumberger 620 51,348 Scripps Networks Interactive, Cl. A 100 6,258 Seagate Technology 710 35,926 Sealed Air 200 10,634 SEI Investments 100 5,331 Sempra Energy 200 20,356 Sensata Technologies Holding 100 a 5,132 Sherwin-Williams 100 27,776 Simon Property Group 100 c 18,722 Sirius XM Holdings 2,500 9,900 Skyworks Solutions 100 9,567 Southwest Airlines 100 3,620 Southwestern Energy 200 a 3,720 Spectra Energy 310 9,381 St. Jude Medical 210 15,502 Stanley Black & Decker 200 21,098 Staples 1,130 16,622 Starbucks 600 34,758 Starwood Hotels & Resorts Worldwide 200 c 15,892 SunTrust Banks 100 4,434 T. Rowe Price Group 110 8,484 Target 1,200 98,220 TD Ameritrade Holding 100 3,673 TE Connectivity 410 24,977 TEGNA 200 5,826 Teradata 100 a 3,711 Tesoro 210 20,441 Texas Instruments 1,130 56,477 Textron 310 13,547 The Kraft Heinz 210 16,689 The TJX Companies 720 50,270 Thermo Fisher Scientific 100 13,953 Tiffany & Co. 100 9,570 Time Warner 830 73,073 Time Warner Cable 110 20,901 Toll Brothers 100 a 3,892 TopBuild 34 978 Torchmark 100 6,161 Total System Services 100 4,622 Tractor Supply 100 9,252 Travelers 620 65,794 Twenty-First Century Fox, Cl. A 1,220 42,078 Twenty-First Century Fox, Cl. B 410 13,743 Tyco International 410 15,576 Tyson Foods, Cl. A 420 18,627 Union Pacific 420 40,988 United Continential Holdings 100 a 5,639 United Parcel Service, Cl. B 810 82,912 United Rentals 200 a 13,398 United Technologies 500 50,155 UnitedHealth Group 1,120 135,968 Universal Health Services, Cl. B 100 14,523 Valero Energy 1,630 106,928 Vantiv, Cl. A 100 a 4,400 Varian Medical Systems 100 a 8,607 Ventas 100 c 6,709 VEREIT 100 876 VeriSign 100 a 7,094 Verisk Analytics, Cl. A 100 a 7,811 Verizon Communications 5,630 263,428 VF 110 8,480 Viacom, Cl. B 710 40,470 Visa, Cl. A 640 48,218 Vornado Realty Trust 100 c 9,755 Voya Financial 300 14,085 W.R. Berkley 100 5,572 W.W. Grainger 100 22,871 Wal-Mart Stores 1,930 138,921 Walgreens Boots Alliance 700 67,641 Walt Disney 1,240 148,800 Waste Management 410 20,963 Weatherford International 900 a 9,612 WEC Energy Group 210 10,290 Western Digital 100 8,606 Western Union 420 8,501 WestRock 37 2,333 Weyerhaeuser 200 c 6,138 Whirlpool 100 17,773 Whiting Petroleum 100 a 2,049 Whole Foods Market 200 7,280 Williams 300 15,744 Willis Group Holdings 100 4,649 Wyndham Worldwide 200 16,504 Xcel Energy 210 7,281 Xerox 740 8,155 Xilinx 200 8,350 XL Group 310 11,786 Xylem 100 3,453 Yum! Brands 210 18,430 Zoetis 200 9,796 Total Common Stocks (cost $19,818,286) Preferred Stocks.3% Germany Bayerische Motoren Werke 71 5,557 Fuchs Petrolub 44 1,912 Henkel & Co. 78 9,252 Volkswagen 145 29,046 Total Preferred Stocks (cost $49,649) Other Investment1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $231,353) 231,353 d Total Investments (cost $20,099,288) % Cash and Receivables (Net) .3 % Net Assets % ADR American Depository Receipts BR Bearer Certificate CDI Chess Depository Interest PC Participation Certificate REIT Real Estate Investment Trust a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securitie resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2015, th securities were valued at $10,004 or less than .05% of net assets. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $473,779 of which $1,621,162 related to appr securities and $1,147,383 related to depreciated investment securities. At July 31, 2015, the cost of investment purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Discretionary 15.9 Financial 14.3 Consumer Staples 13.3 Industrial 12.6 Information Technology 10.6 Health Care 10.3 Energy 8.0 Materials 5.1 Telecommunication Services 4.3 Utilities 4.2 Money Market Investment 1.1 The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 11,753,218 - - Equity Securities - Foreign Common Stocks+ 8,542,729 - - Equity Securities - Foreign Preferred Stocks+ 45,767 - - Mutual Funds 231,353 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Strategic Beta U.S. Equity Fund July 31, 2015 (Unaudited) Common Stocks100.5% Shares Value ($) Automobiles & Components1.9% Delphi Automotive 216 16,865 General Motors 1,785 56,245 Goodyear Tire & Rubber 293 8,828 Harley-Davidson 61 3,556 Johnson Controls 514 23,418 Banks1.6% BB&T 277 11,155 Comerica 28 1,328 Huntington Bancshares 158 1,844 KeyCorp 255 3,784 SunTrust Banks 243 10,775 Wells Fargo & Co. 1,022 59,143 Zions Bancorporation 81 2,526 Capital Goods9.2% 3M 318 48,126 Allegion 16 1,011 AMETEK 37 1,963 Boeing 200 28,834 Caterpillar 504 39,629 Cummins 86 11,140 Danaher 61 5,585 Deere & Co. 135 12,767 Dover 138 8,842 Eaton 124 7,512 Emerson Electric 322 16,664 Fastenal 58 2,428 Flowserve 96 4,511 Fluor 88 4,114 General Dynamics 216 32,208 General Electric 1,996 52,096 Honeywell International 149 15,652 Illinois Tool Works 320 28,630 Ingersoll-Rand 97 5,956 Jacobs Engineering Group 110 a 4,633 L-3 Communications Holdings 33 3,810 Lockheed Martin 173 35,828 Masco 217 5,727 Northrop Grumman 133 23,010 PACCAR 141 9,142 Pall 44 5,564 Parker Hannifin 82 9,246 Pentair 183 11,128 Raytheon 157 17,127 Rockwell Automation 82 9,576 Rockwell Collins 38 3,216 Roper Technologies 16 2,676 Snap-on 16 2,637 Stanley Black & Decker 46 4,853 Textron 122 5,331 United Rentals 69 a 4,622 United Technologies 312 31,297 W.W. Grainger 25 5,718 Xylem 44 1,519 Commercial & Professional Services.8% ADT 66 2,279 Cintas 72 6,156 Dun & Bradstreet 20 2,495 Equifax 36 3,677 Nielsen 115 5,573 Pitney Bowes 157 3,284 Robert Half International 43 2,366 Stericycle 11 a 1,551 Tyco International 126 4,787 Waste Management 235 12,016 Consumer Durables & Apparel.9% Coach 103 3,214 D.R. Horton 66 1,960 Fossil Group 32 a 2,200 Garmin 55 2,305 Hanesbrands 99 3,072 Harman International Industries 29 3,122 Hasbro 70 5,512 Leggett & Platt 78 3,729 Lennar, Cl. A 80 4,243 Mattel 84 1,950 Michael Kors Holdings 81 a 3,401 Mohawk Industries 11 a 2,217 TopBuild 23 661 VF 177 13,645 Consumer Services1.5% Carnival 133 7,088 Chipotle Mexican Grill 4 a 2,969 Darden Restaurants 99 7,302 H&R Block 143 4,760 Marriott International, Cl. A 189 13,723 Royal Caribbean Cruises 81 7,278 Starbucks 273 15,815 Starwood Hotels & Resorts Worldwide 141 b 11,204 Wyndham Worldwide 78 6,437 Yum! Brands 92 8,074 Diversified Financials2.3% Affiliated Managers Group 21 a 4,366 American Express 350 26,621 Berkshire Hathaway, Cl. B 238 a 33,972 Charles Schwab 112 3,907 Discover Financial Services 198 11,050 Franklin Resources 311 14,166 Invesco 134 5,172 Moody's 119 13,141 Navient 267 4,192 State Street 79 6,048 T. Rowe Price Group 130 10,027 Energy11.4% Cameron International 340 a 17,156 Chevron 858 75,916 Columbia Pipeline Group 50 1,459 CONSOL Energy 86 1,421 Ensco, Cl. A 179 2,968 EQT 27 2,075 Exxon Mobil 3,057 242,145 FMC Technologies 145 a 4,750 Helmerich & Payne 31 1,790 Kinder Morgan 478 16,558 Marathon Petroleum 1,123 61,394 Murphy Oil 79 2,590 National Oilwell Varco 434 18,284 Noble 267 3,191 ONEOK 143 5,404 Phillips 66 1,175 93,413 Pioneer Natural Resources 17 2,155 Range Resources 41 1,613 Spectra Energy 195 5,901 Tesoro 202 19,663 Valero Energy 1,026 67,306 Food & Staples Retailing6.3% Costco Wholesale 323 46,932 CVS Health 629 70,744 Kroger 1,298 50,934 Sysco 226 8,206 Wal-Mart Stores 1,753 126,181 Walgreens Boots Alliance 464 44,836 Whole Foods Market 185 6,734 Food, Beverage & Tobacco5.0% Altria Group 804 43,721 Archer-Daniels-Midland 870 41,255 Brown-Forman, Cl. B 28 3,035 Campbell Soup 74 3,649 Coca-Cola 734 30,153 Coca-Cola Enterprises 232 11,851 Constellation Brands, Cl. A 15 1,800 Dr. Pepper Snapple Group 58 4,653 General Mills 143 8,324 Hormel Foods 58 3,434 Kellogg 106 7,014 McCormick & Co. 48 3,936 Mead Johnson Nutrition 30 2,652 Molson Coors Brewing, Cl. B 58 4,126 Mondelez International, Cl. A 277 12,501 Monster Beverage 23 a 3,532 PepsiCo 725 69,854 Reynolds American 143 12,268 Tyson Foods, Cl. A 309 13,704 Health Care Equipment & Services8.0% Abbott Laboratories 670 33,962 Aetna 256 28,920 AmerisourceBergen 310 32,782 Anthem 146 22,523 Baxter International 104 4,168 Becton Dickinson & Co. 83 12,629 Boston Scientific 280 a 4,855 C.R. Bard 28 5,506 Cardinal Health 338 28,723 Cerner 43 a 3,084 Cigna 198 28,524 DaVita HealthCare Partners, Cl. I 25 a 1,976 DENTSPLY International 63 3,585 Edwards Lifesciences 29 a 4,413 Express Scripts Holding 372 a 33,506 HCA Holdings 336 a 31,251 Henry Schein 34 a 5,031 Humana 74 13,475 Intuitive Surgical 5 a 2,666 Laboratory Corporation of America Holdings 17 a 2,164 McKesson 200 44,114 Medtronic 217 17,011 Quest Diagnostics 27 1,993 St. Jude Medical 78 5,758 Stryker 49 5,011 Tenet Healthcare 76 a 4,279 UnitedHealth Group 484 58,758 Universal Health Services, Cl. B 46 6,680 Varian Medical Systems 41 a 3,529 Zimmer Biomet Holdings 15 1,561 Household & Personal Products1.0% Clorox 53 5,933 Colgate-Palmolive 212 14,420 Estee Lauder, Cl. A 171 15,238 Kimberly-Clark 179 20,580 Procter & Gamble 41 3,145 Insurance3.9% Aflac 159 10,184 Allstate 126 8,688 Aon 199 20,053 Chubb 64 7,957 Cincinnati Financial 87 4,803 Genworth Financial, Cl. A 368 a 2,580 Hartford Financial Services Group 270 12,839 Lincoln National 167 9,405 Loews 112 4,268 Marsh & McLennan 261 15,122 MetLife 927 51,671 Principal Financial Group 104 5,773 Progressive 237 7,229 Prudential Financial 231 20,411 Travelers 298 31,624 Unum Group 161 5,770 Materials4.1% Air Products & Chemicals 37 5,273 Airgas 10 1,020 Alcoa 489 4,826 Allegheny Technologies 49 1,045 Avery Dennison 51 3,103 Ball 64 4,342 CF Industries Holdings 223 13,202 Dow Chemical 1,170 55,060 Ecolab 44 5,096 FMC 30 1,456 International Flavors & Fragrances 25 2,890 International Paper 241 11,537 LyondellBasell Industries, Cl. A 811 76,096 Mosaic 224 9,619 Newmont Mining 192 3,297 Owens-Illinois 111 a 2,370 PPG Industries 87 9,429 Praxair 55 6,278 Sherwin-Williams 46 12,777 Sigma-Aldrich 13 1,815 Vulcan Materials 27 2,458 Media5.1% Cablevision Systems (NY Group), Cl. A 217 6,124 CBS, Cl. B 188 10,052 Comcast, Cl. A 1,284 80,134 Gannett 90 1,139 Interpublic Group of Companies 250 5,325 News Corp., Cl. A 125 a 1,841 Omnicom Group 181 13,227 Scripps Networks Interactive, Cl. A 74 4,631 TEGNA 184 5,360 Time Warner 585 51,503 Time Warner Cable 76 14,441 Twenty-First Century Fox, Cl. A 1,006 34,697 Viacom, Cl. B 143 8,151 Walt Disney 421 50,520 Pharmaceuticals, Biotech & Life Sciences11.4% AbbVie 703 49,217 Agilent Technologies 95 3,890 Alexion Pharmaceuticals 27 a 5,331 Allergan 16 a 5,298 Amgen 231 40,792 Baxalta 104 3,414 Biogen 39 a 12,432 Bristol-Myers Squibb 270 17,723 Celgene 211 a 27,694 Eli Lilly & Co. 221 18,677 Gilead Sciences 887 104,542 Johnson & Johnson 1,126 112,836 Mallinckrodt 20 a 2,479 Merck & Co. 1,746 102,944 Mylan 59 a 3,303 PerkinElmer 27 1,429 Perrigo Company 18 3,460 Pfizer 3,056 110,199 Regeneron Pharmaceuticals 7 a 3,876 Thermo Fisher Scientific 75 10,465 Waters 18 a 2,403 Zoetis 108 5,290 Real Estate1.2% American Tower 16 b 1,522 AvalonBay Communities 20 b 3,447 Boston Properties 17 b 2,096 Equity Residential 60 b 4,489 General Growth Properties 190 b 5,157 HCP 135 b 5,216 Health Care 35 b 2,428 Host Hotels & Resorts 303 b 5,872 Kimco Realty 78 b 1,927 Macerich 52 b 4,116 Prologis 73 b 2,965 Public Storage 33 b 6,771 Simon Property Group 58 b 10,859 SL Green Realty 7 b 806 Ventas 30 b 2,013 Vornado Realty Trust 34 b 3,317 Weyerhaeuser 203 b 6,230 Retailing6.2% AutoNation 139 a 8,665 Bed Bath & Beyond 73 a 4,762 Best Buy 525 16,952 Dollar General 149 11,975 Dollar Tree 52 a 4,058 Expedia 61 7,408 GameStop, Cl. A 113 5,181 Gap 270 9,850 Genuine Parts 54 4,803 Home Depot 822 96,199 Kohl's 157 9,627 L Brands 126 10,171 Lowe's 720 49,939 Macy's 305 21,063 Netflix 22 a 2,515 O'Reilly Automotive 32 a 7,690 Priceline Group 6 a 7,461 Ross Stores 160 8,506 Staples 496 7,296 Target 359 29,384 The TJX Companies 278 19,410 Tractor Supply 33 3,053 TripAdvisor 18 a 1,429 Urban Outfitters 52 a 1,696 Semiconductors & Semiconductor Equipment1.5% Altera 128 6,356 Applied Materials 300 5,208 Avago Technologies 34 4,255 Broadcom, Cl. A 132 6,681 First Solar 39 a 1,728 Lam Research 43 3,305 Linear Technology 24 984 Microchip Technology 79 3,384 Micron Technology 820 a 15,178 NVIDIA 253 5,047 Skyworks Solutions 53 5,071 Texas Instruments 520 25,990 Xilinx 118 4,927 Software & Services4.1% Accenture, Cl. A 200 20,622 Adobe Systems 47 a 3,853 Akamai Technologies 26 a 1,994 CA 77 2,243 Citrix Systems 113 a 8,544 Computer Sciences 100 6,543 Electronic Arts 97 a 6,940 Facebook, Cl. A 100 a 9,401 Fidelity National Information Services 37 2,421 Fiserv 88 a 7,644 Google, Cl. A 35 a 23,013 Google, Cl. C 35 a 21,896 Intuit 88 9,308 MasterCard, Cl. A 143 13,928 Microsoft 444 20,735 Paychex 60 2,784 Red Hat 26 a 2,056 Teradata 121 a 4,490 Total System Services 47 2,172 VeriSign 98 a 6,952 Visa, Cl. A 602 45,355 Western Union 350 7,084 Technology Hardware & Equipment6.8% Amphenol, Cl. A 116 6,544 Apple 2,073 251,455 Cisco Systems 982 27,908 Corning 1,004 18,755 EMC 742 19,952 F5 Networks 40 a 5,366 FLIR Systems 31 954 Harris 79 6,552 Hewlett-Packard 864 26,369 Juniper Networks 187 5,315 NetApp 51 1,589 Seagate Technology 194 9,816 TE Connectivity 93 5,666 Telecommunication Services1.3% AT&T 254 8,815 CenturyLink 465 13,299 Level 3 Communications 77 a 3,889 Verizon Communications 1,057 49,457 Transportation2.4% American Airlines Group 523 20,972 C.H. Robinson Worldwide 96 6,734 CSX 213 6,663 Expeditors International of Washington 118 5,531 FedEx 82 14,056 Kansas City Southern 14 1,389 Ryder System 16 1,448 Southwest Airlines 428 15,494 Union Pacific 214 20,884 United Parcel Service, Cl. B 401 41,046 Utilities2.6% AES 784 10,035 AGL Resources 102 4,904 Ameren 51 2,095 CenterPoint Energy 159 3,075 CMS Energy 44 1,507 DTE Energy 135 10,862 Edison International 137 8,221 Entergy 152 10,795 Eversource Energy 151 7,508 Exelon 367 11,777 NextEra Energy 176 18,515 NiSource 50 873 Pepco Holdings 57 1,521 PG&E 210 11,027 PPL 286 9,098 Public Service Enterprise Group 343 14,293 SCANA 73 4,000 Sempra Energy 29 2,952 Talen Energy 35 a 551 WEC Energy Group 126 6,174 Xcel Energy 279 9,673 Total Common Stocks (cost $5,449,697) Other Investment1.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $95,673) 95,673 c Total Investments (cost $5,545,370) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $249,754 of which $492,915 related to appreciated investment securities and $243,161 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 11.4 Pharmaceuticals, Biotech & Life Sciences 11.4 Capital Goods 9.2 Health Care Equipment & Services 8.0 Technology Hardware & Equipment 6.8 Food & Staples Retailing 6.3 Retailing 6.2 Media 5.1 Food, Beverage & Tobacco 5.0 Materials 4.1 Software & Services 4.1 Insurance 3.9 Utilities 2.6 Transportation 2.4 Diversified Financials 2.3 Automobiles & Components 1.9 Money Market Investment 1.7 Banks 1.6 Consumer Services 1.5 Semiconductors & Semiconductor Equipment 1.5 Telecommunication Services 1.3 Real Estate 1.2 Household & Personal Products 1.0 Consumer Durables & Apparel .9 Commercial & Professional Services .8 † Based on net assets. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 5,685,636 - - Equity Securities - Foreign Common Stocks+ 13,815 - - Mutual Funds 95,673 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2015 By: /s/ James Windels James Windels Treasurer Date: September 23, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
